Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20          PageID.702    Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MARK W. DOBRONSKI,

              Plaintiff,                        Case No. 2:19-cv-12798
                                                District Judge David M. Lawson
 v.                                             Magistrate Judge Anthony P. Patti

 SELECTQUOTE INSURANCE
 SERVICES,

           Defendant.
___________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
  PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS COMPLAINT
                       (ECF No. 15)

A.    Background

      Plaintiff, proceeding in pro per, filed the instant lawsuit in state court against

Defendant, an insurance broker that solicits customers through telemarketing calls,

on September 3, 2019, alleging violations of the Telephone Consumer Protection

Act (TCPA), 47 U.S.C. § 227, et seq., and the Michigan Telephone Companies as

Common Carriers Act, Mich. Comp. Laws § 484.125, related to three telephone

calls. (ECF No. 1, ¶¶ 53-63, PageID.20-21.) The case was removed to this Court

on September 25, 2019. (ECF No. 1.) Judge Lawson referred the case to me for

all pretrial matters. (ECF No. 4.) Prior to filing the instant motion, Plaintiff filed a
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20         PageID.703     Page 2 of 15




motion for leave to amend on January 21, 2020 (ECF No. 10), which he ultimately

withdrew (ECF No. 13).

B.      The Instant Motion

        Currently before the Court is Plaintiff’s February 19, 2020 motion for leave

to amend his complaint, filed pursuant to Fed. R. Civ. P. 15(a). (ECF No. 15.)

Plaintiff seeks leave to add or clarify factual allegations regarding the three

telephone calls at issue, and additional claims under both the TCPA and the

Michigan Home Solicitation Sales Act (MHSSA), M.C.L. § 445.111, et seq. (ECF

No. 15, PageID.189, 191-212.) He attached his proposed first amended complaint

as Exhibit A, as well as a red-lined version of the first amended complaint as

Exhibit B. (ECF No. 15, PageID.190-240.) Defendant opposes the motion,

arguing undue delay, prejudice, bad faith, and futility. (ECF No. 18, PageID.261-

274.)

        The Court held a hearing on this motion, as well as three others (see ECF

Nos. 23, 25, 30), on May 7, 2020, and took the instant motion under advisement.

C.      Standard

        Under Federal Rule of Civil Procedure 15(a), a party may amend its

pleadings at this stage of the proceedings only after obtaining leave of court. The

Rule provides that the court should freely give leave for a party to amend its

pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Nevertheless, leave

                                           2
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20        PageID.704    Page 3 of 15




to amend ‘should be denied if the amendment is brought in bad faith, for dilatory

purposes, results in undue delay or prejudice to the opposing party, or would be

futile.’” Carson v. U.S. Office of Special Counsel, 633 F.3d 487, 495 (6th Cir.

2011) (quoting Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995)).

D.    Analysis

      1.     Undue Delay and Prejudice

      Defendant challenges the instant motion, in part, on the basis of undue delay

and prejudice. Specifically, it asserts that Plaintiff delayed seeking leave to amend,

as “[t]he proposed [first amended complaint] contains allegations of telephone

conversations that were included in the original complaint and asserts a [sic] new

causes of action for the alleged conduct that had already transpired at the time the

original complaint was filed,” and that amendment after such a delay would be

prejudicial because it would necessitate the need for additional discovery and

expense. (ECF No. 18, PageID.269-271.)

      “Delay alone will ordinarily not justify the denial of leave to amend;

however, delay will at some point become ‘undue,’ ‘placing an unwarranted

burden on the court,’ or ‘prejudicial,’ ‘placing an unfair burden on the opposing

party.’” Comm. Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 347 (6th

Cir. 2007) (quoting Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002)).

However, the Court finds no such undue delay or prejudice here. Plaintiff filed the

                                          3
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20         PageID.705     Page 4 of 15




instant motion on February 19, 2020 (ECF No. 15), an entire month before the

original close of discovery on March 20, 2020 (see ECF No. 8). And, even if such

timing could be considered a delay, it would neither be “undue,” as it will not place

an unwarranted burden on this Court, nor incurably prejudicial to Defendant. The

Court recently extended the discovery cutoff in this case to July 1, 2020, but for the

sole purpose of taking Plaintiff’s deposition, and filing any motions in connection

therewith. (ECF No. 36, PageID.699-700.) Accordingly, the parties are foreclosed

from conducting any additional discovery, and Defendant will not incur any

additional expense as a result of Plaintiff’s amendments. It is clear to the Court

that the claims to be added will not require additional written discovery and can be

explored in Plaintiff’s upcoming deposition. Moreover, Defendant conceded at

oral argument that it already has what it needs to defend the proposed new claims,

that no additional discovery would be required to defend against them and that at

least the factual allegations Plaintiff proposes to modify are an attempt to conform

the pleadings to the evidence. See Fed. R. Civ. P. 15(b)(2) (permitting amendment

to conform pleadings to the evidence even after trial).

      2.     Bad Faith and Dilatory Motive

      The Court also rejects Defendant’s opposition to the instant motion on the

basis of bad faith or dilatory motive. Defendant first asserts that Plaintiff acted in

bad faith by failing to file the instant motion in accordance with E.D. Mich. Local

                                           4
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20         PageID.706    Page 5 of 15




Rule 7.1 (ECF No. 18, PageID.271-273), but the parties mutually agreed at the

hearing to waive arguments related to this Rule for any motions then before the

Court, as the Rule had been violated by both sides and the Court gave parties the

choice of enforcing the Rule against both or neither. They chose the second

option.

      Defendant further asserts that Plaintiff filed the instant motion in bad faith

because the allegations he seeks to add provide further support for Defendant’s

argument that Plaintiff himself “initiated contact with Selectquote for the purposes

of receiving a telephone call to serve as the basis of this lawsuit.” (ECF No. 18,

PageID.273.) Specifically, Defendant maintains that the evidence, shared with

Plaintiff, demonstrates that neither it, nor its agents, placed Call Nos. 1 and 3, and

that Plaintiff, under the alias “Bill Harris,” completed an online form requesting

Call No. 2. (ECF No. 18, PageID.262-268.) But Plaintiff offered plausible

explanations in response to Defendant’s assertions, both in his reply brief and at

the hearing—that: (1) Defendant’s internal investigation into Call Nos. 1 and 3 was

not credible (ECF No. 20, PageID.406-407); and, (2) Defendant may have used

information Plaintiff provided in Call No. 1, which ended with his request to be put

on the “no call” list, in order to complete the form related to Call No. 2. Given

these explanations, in combination with the directive that leave to amend should be

“freely given,” Fed. R. Civ. P. 15(a)(2), the Court is not convinced that Plaintiff

                                           5
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20        PageID.707    Page 6 of 15




exercised bad faith or acted with dilatory motive by seeking leave to amend his

complaint.

      3.     Futility

      Finally, Defendant argues that Plaintiff’s motion should be denied because

amendment would be futile. (ECF No. 18, PageID.261-268.) “A proposed

amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion

to dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir.

2000) (citing Thiokol Corp. v. Dept. of Treasury, State of Michigan, Revenue Div.,

987 F.2d 376, 382-83 (6th Cir. 1993)). “The test for futility . . . does not depend

on whether the proposed amendment could potentially be dismissed on a motion

for summary judgment; instead, a proposed amendment is futile only if it could not

withstand a Rule 12(b)(6) motion to dismiss.” Rose, 203 F.3d at 421.

      Although Defendant cites the above standard in its response brief (ECF No.

18, PageID.261), it proceeds to argue generally that amendment would be futile

because the evidence demonstrates that neither it, nor its agents, placed Call Nos. 1

and 3, and that Plaintiff consented to Call No. 2 (ECF No. 18, PageID.262-273),

which are factual issues more properly suited for a motion for summary judgment,

as opposed to a motion to dismiss. See Fed. R. Civ. P. 56(a). Accordingly, the

Court rejects Defendant’s general futility argument.




                                          6
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20         PageID.708     Page 7 of 15




      Defendant also challenges more specifically Count III, which was included

in Plaintiff’s original complaint but altered in his proposed amendment complaint,

as well as Counts IV and V which Plaintiff added to the proposed amended

complaint, on the basis of futility. The Court will address each in turn.

             a.     Count III

      Count III, Plaintiff’s claim that Defendant violated 47 C.F.R. § 64.1601(e)

for each of the three calls because “the caller identification number provided was

‘spoofed’ (i.e. false) by the Defendant or Defendant’s agent,” (ECF No. 15, ¶ 69,

PageID.208) was included in the original complaint (ECF No. 1, ¶ 60, PageID.20)

but altered slightly in Plaintiff’s proposed amended complaint. The regulation

provides, in pertinent part, that “[a]ny person or entity that engages in

telemarketing . . . must transmit caller identification information[,]” and that “[a]ny

person or entity that engages in telemarketing is prohibited from blocking the

transmission of caller identification information.” 47 C.F.R. § 64.1601(e)(2).

      Defendant argues that the only call it placed was Call No. 2, and that

amendment to Count III for that phone call is futile because no private right of

action exists for violations of statutory provisions relating to spoofing, citing

Worsham v. Travel Options, Inc., No. JKB-14-2749, 2016 WL 4592373 (D. Md.

Sept. 2, 2016), and Meyer v. Capital Alliance Group, No. 15-CV-2405-WVG,

2017 WL 5138316 (S.D. Cal. Nov. 6, 2017). (ECF No. 18, PageID. 268.)

                                           7
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20          PageID.709     Page 8 of 15




Asserting that a private right of action does in fact exist for a violation of 47 C.F.R.

§ 64.1601(e), Plaintiff cites Braver v. Northstar Alarm Servs, LLC, No. CIV-17-

0383-F, 2017 WL 11139779 (W.D. Okla. Aug. 25, 2017), and Engle v. Unified

Life Ins. Co., Inc., No. 14-CV-1908-MMA(JLB), 2014 WL 12508347 (S.D. Cal.

Oct. 27, 2014) (ECF No. 20, PageID.410.) Although none of the above cited cases

are binding authority here, the parties conceded at oral argument that the Sixth

Circuit is devoid of binding authority on this issue, and the Court finds the cases

that Defendant cites considerably more persuasive and on point.

      In Worsham, for example, the U.S. District Court for the District of

Maryland acknowledged that TCPA provision 47 U.S.C. § 227(b), which places

restrictions on the use of automated telephone equipment, and § 227(c), which

protects the privacy rights of telephone subscribers and discusses the compilation

of a do-not-call list, see § 227(c)(3), contain private rights of action, and held:

      [A]n asserted violation of 47 C.F.R. § 64.1601(e)(1) is not properly
      brought under either the TCPA’s subsection b or subsection c. Any
      violation of § 64.1601(e)(1) is a violation of technical and procedural
      standards under subsection d, and as earlier noted, no private right of
      action exists under the latter subsection of the TCPA.

Worsham, 2016 WL 4592373, at *4, 7. In so doing, the Court reasoned that caller

ID technology does not fit neatly into the focus of either § 227(b) or (c), “neither of

which requires the use of such technology to accomplish their respective

purposes[,]” and that “[i]t seems just as likely that the FCC may have only

                                           8
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20         PageID.710     Page 9 of 15




intended to ensure consistency between its preexisting Caller ID regulations and its

revised TCPA regulations and/or the FTC’s regulations pertaining to telemarketing

when the FCC promulgated § 64.1601(e)[.]” Id. at *4. And in Meyer, the U.S.

District Court for the Southern District of California cited Worsham to find that 47

U.S.C. § 64.1601(e) does not create a private right of action. Meyer, 2017 WL

5138316, at *17. Specifically, the court stated:

      Here, as Plaintiffs must concede, section 64.1601(e) does not
      expressly convey a private right of action. They nonetheless contend
      that the “genesis” of this section implies a private right of action was
      created because the section references TCPA subsection (c). However,
      as Worsham concluded, “the FCC’s rule in § 64.1601(e) appears
      to support consumers' enforcement efforts under the TCPA’s
      subsection c, rather than to create a separate mechanism upon which a
      consumer can make an actionable claim.” [Worsham] at *4-5, 2016
      U.S. Dist. LEXIS 118774 at *12 (emphasis in original).

             The Court finds Worsham persuasive and—in conjunction with
      the Supreme Court’s general guidance—finds section 64.1601(e) does
      not create a private right of action. The Court declines the invitation to
      infer a private right of action where section 64.1601(e) is silent on the
      matter.

Meyer, 2017 WL 5138316, at *17.

      In contrast, the cases cited by Plaintiff do not directly address the issue of a

private right of action for violations of 47 C.F.R. § 64.1601(e). In Engle, for

example, the U.S. District Court for the Southern District of California entered an

order declining to dismiss the plaintiffs’ claim under 47 C.F.R. § 64.1601(e), on

the basis of the defendants’ argument that a plaintiff could not allege violations of

                                          9
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20         PageID.711     Page 10 of 15




 both the TCPA and its implementing regulations for the same misconduct. Engle,

 2014 WL 12508347, at *5. And in Braver, the U.S. District Court for the Western

 District of Oklahoma entered an order refusing to dismiss a claim under 47 C.F.R.

 § 64.1601(e) because the defendant’s argument did not address the “sufficiency of

 this count as a claimed violation of 47 C.F.R. § 64.1601(e).” Braver, 2017 WL

 11139779, at *5. Absent any authoritative basis for a private cause of action for

 “spoofing” under this federal communications regulation, the Court is disinclined

 to create one here. Accordingly, the Court agrees that the proposed amendment

 “could not withstand a Rule 12(b)(6) motion to dismiss[,]” Rose, 203 F.3d at 421,

 and finds that any amendment to Count III would, therefore, be futile.

              b.     Count IV

       In Count IV of Plaintiff’s proposed amended complaint, Plaintiff claims that

 Defendant violated 47 C.F.R. § 64.1200(d)(1) of the TCPA by failing to maintain a

 do-not-call policy and make it available to him upon his demand. (ECF No. 15,

 PageID.209, ¶ 72.) In response to this proposed amendment, Defendant argues

 only that it is futile because: “Selectquote had consent to place Call No. 2, thus no

 liability exists relating to calling a telephone number on any do-not-call list, and

 Selectquote did not place Call No. 1 or Call No. 3” which, as stated above, are

 factual issues properly suited to a motion for summary judgment, as opposed to a

 motion to dismiss. (ECF No. 18, PageID.267-268.) Nevertheless, the Court

                                           10
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20          PageID.712    Page 11 of 15




 considers the futility of the proposed addition of Count IV in the context of

 whether it would survive a motion to dismiss, and finds that the amendment would

 not be futile based on the Sixth Circuit’s holding in Charvat v. NMP, LLC, 656

 F.3d 440, 443-44, 447-48 (6th Cir. 2011), a case supplied to the Court by Plaintiff

 at the motion hearing, holding that a private right of action exists for violations of

 47 C.F.R. § 64.1200(d).

       Under 47 C.F.R. § 64.1200(d)(1), no person or entity shall initiate a call for

 telemarketing purposes to a residential telephone subscriber unless it has instituted

 certain procedures, including having a written policy available upon demand, for

 maintaining a do-not-call list. Although sub-subsection 47 C.F.R. § 64.1200(d)(1)

 was not specifically at issue in Charvat, the Court there reasoned that the private

 right of action contained in 47 U.S.C. § 227(c)(5) of the TCPA for violations of

 that subsection also applies to the technical and procedural standards used to

 implement that subsection at 47 C.F.R. § 64.1200(d). Charvat, 656 F.3d at 443-44,

 447-50. See also Stevens-Bratton v. TruGreen, Inc., No. 2:15-2472, 2020 WL

 556405, at *4 (W.D. Tenn., Feb. 4, 2020) (citing Charvat and holding that a

 violation of 47 C.F.R. § 64.1200(d) supports a private right of action).

 Accordingly, the Court finds that a private right of action exists for a violation of

 47 C.F.R. § 64.1200(d)(1), and Plaintiff’s proposed addition of a claim under that

 regulation would not be futile.

                                           11
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20         PageID.713    Page 12 of 15




              c.     Count V

       Finally, Defendant challenges Plaintiff’s proposed addition to his complaint

 of Count V, which alleges that Defendant violated M.C.L. § 445.111a(5) and §

 445.111b(3) of the MHSSA for all three telephone calls because Defendant or its

 agent made telephone solicitations to a residential telephone subscriber whose

 name and residential telephone number is on the federal do-not-call list, and

 interfered with the caller identification function on the telephone so that the

 telephone number of the caller was not displayed to the residential telephone

 subscriber. (ECF No. 15, PageID.209, ¶ 75.) In its response brief, Defendant

 again argues that such amendment would be futile because Plaintiff “has no factual

 support for these new allegations” and because the evidence demonstrates that

 “Selectquote had consent to place Call No. 2…and did not place Call No. 1 or Call

 No. 3.” (ECF No. 18, PageID.267-268). However, without making the argument

 in the context of the instant motion, Defendant inexplicably adds to the futility

 argument in its reply to the presently pending Rule 11 motion for sanctions,

 asserting that a casual reading of M.C.L. § 445.111, et seq., makes it clear that the

 MHSSA does not apply to a sale or solicitation of insurance by an insurance agent

 licensed by the commissioner of insurance, M.C.L. § 445.111(a)(iii), and that by

 Plaintiff’s own admission in his complaint, Cassandra Cooke, the agent on Call




                                           12
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20          PageID.714     Page 13 of 15




 No. 2, was a licensed insurance agent. (ECF No. 34, PageID.688-689; see also

 Proposed Amendment, ECF No. 15, PageID.232, ¶¶ 53, 54.)

       Under M.C.L. § 445.111(a), a “home solicitation sale,” is defined as “a sale

 of goods or services of more than $25.00 in which the seller or a person acting for

 the seller engages in a personal, telephonic, or written solicitation of the sale, the

 solicitation is received by the buyer at a residence of the buyer, and the buyer’s

 agreement or offer to purchase is there given to the seller or a person acting for the

 seller,” and does not include “[a] sale or solicitation of insurance by an insurance

 agent licensed by the commissioner of insurance.” M.C.L. § 445.111(a)(iii). In

 contrast, M.C.L. § 445.111(m) defines “telephone solicitation” as “any voice

 communication over a telephone for the purpose of encouraging the recipient of

 the call to purchase, rent, or invest in goods or services during that telephone call,”

 and contains no exclusion for sale or solicitation by an insurance agent licensed by

 the commissioner of insurance.

       M.C.L. § 445.111a is titled “Home solicitation sales by telephonic message;

 do-not-call lists,” but the subpart cited by Plaintiff under his proposed Count V,

 M.C.L. § 445.111a(5) (ECF No. 15, PageID.209, ¶ 75), states:

       Notwithstanding any other provision of this section, if an agency of
       the federal government establishes a federal do-not-call list, within
       120 days after the establishment of the federal do-not-call list, the
       commission shall designate the federal list as the state do-not-call list.
       The federal list shall remain the state do-not-call list as long as the
       federal list is maintained. A telephone solicitor shall not make a
                                            13
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20           PageID.715   Page 14 of 15




           telephone solicitation to a residential telephone subscriber whose
           name and residential telephone number is on the then-current version
           of the federal list.

 (Emphasis added.) And M.C.L. § 444.111b(3), which Plaintiff also alleges

 Defendant violated in his proposed Count V (ECF No. 15, PageID.209, ¶ 75),

 states:

           A telephone solicitor shall not intentionally block or otherwise
           interfere with the caller ID function on the telephone of a residential
           telephone subscriber to whom a telephone solicitation is made so that
           the telephone number of the caller is not displayed on the telephone of
           the residential telephone subscriber.

 (Emphasis added.) Thus, while Defendant is correct that a “home solicitation sale”

 does not include a solicitation of insurance by an insurance agent licensed by the

 commissioner of insurance, M.C.L. § 445.111(a)(iii), a “telephone solicitation”

 contains no such exclusion, M.C.L. § 445.111(m), and is the basis for each of the

 provisions cited in Plaintiff’s proposed Count V. And, notably, M.C.L. § 445.111c

 contains a private right of action for violations of M.C.L. §§ 445.111a and b.

 M.C.L. § 445.111c(1)(f) and (3). For these reasons, Plaintiff’s addition of Count V

 to the Complaint would not be futile.

 E.        Order

           Accordingly, Plaintiff’s motion for leave to amend (ECF No. 15) is

 GRANTED IN PART and DENIED IN PART, consistent with the above

 findings. The Court allows all proposed amendments to the complaint with the

                                             14
Case 2:19-cv-12798-DML-APP ECF No. 37 filed 05/27/20        PageID.716    Page 15 of 15




 exception of Count III. On or before Wednesday, June 10, 2020, Plaintiff must

 file an amended complaint conforming to this Order.1

     IT IS SO ORDERED.

 Dated: May 26, 2020                    s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




 1
  The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
 period of fourteen (14) days after being served with a copy of this order within
 which to file objections for consideration by the district judge under 28 U.S.C. §
 636(b)(1).

                                          15
